COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00479-CV


RAVEN KENNARD                                                        APPELLANT

                                         V.

BANK OF AMERICA, N.A.                                                  APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On November 18, 2013, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

on or before December 2, 2013, a motion reasonably explaining the failure to file




      1
       See Tex. R. App. P. 47.4.
a brief and the need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1),

42.3(b). We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 13, 2014




                                    2